DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/10/2022 have been entered. Claims 1-20 remain pending in the application. Claims 1, 3, 11, and 13 are newly amended. Applicant’s amendments to the Claims have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Final Office Action mailed 05/10/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2018/0352900) in view of Finkelstein (US 2006/0010717), Iannacone (US 2005/0150132) and Lin (US 5222311).
Regarding Claim 1, Hartmann et al. teaches a sole structure for an article of footwear, the sole structure (2) comprising: a midsole (2’) having a plurality of cavities (4) arranged in series, the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a cushioning member (see annotated Fig.) including a first quantity of particulate matter; and a second quantity of the particulate matter (5) disposed directly within the second cavity (paragraph [0036], “said openings are used to fill the hollow spaces (4) with plastic bodies as can be seen from Fig. 2,” wherein as annotated fig. 1 shows the first and second cavities (4) having different sizes, they would obviously have first and second quantities of particulate matter, respectively, and fig. 2 shows the particulate matter disposed directly in the cavity (4), therefore it would also be directly disposed in the second cavity); and an outsole (2’’) defining a ground contacting surface (Fig. 1 shows the outsole (2’’) defining a ground contacting surface) and forming a sidewall of the sole structure (fig. 1 shows the outsole (2’’) forming a sidewall of the sole structure).
Hartmann et al. does not teach wherein the first quantity of particulate matter is contained within a first compartment, the first compartment received within the first cavity, and the outsole being formed of a transparent or translucent material, and extending over an opening in fluid communication with the second cavity, the second quantity of the particulate matter being visible through the outsole at the ground contacting surface and at the sidewall. 
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) having a plurality of cavities (2) arranged in series (Fig. 1 shows the cavities (2) arranged in series along the length of the sole member), the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.) (fig. 3 shows a cross section of the first cavity and fig. 4 shows a cross section of a second cavity); a cushioning member (4) including a first quantity of particulate matter (8) contained within a first compartment (4D), the first compartment (4D) received within the first cavity (see annotated Fig.); and a second quantity of the particulate matter (8) disposed directly within the second cavity (Figs. 3 and 4 show a cross section of the first and second cavities, respectively, and Fig. 3 shows a first quantity of particulate matter (8) contained within a first compartment (4d), and fig. 4 shows a second quantity of particulate matter (8) disposed directly within the second cavity).
Attention is drawn to Iannacone, which teaches an analogous article of footwear. Iannacone teaches a sole structure (30) for an article of footwear, the sole structure (30) comprising: a midsole (32) having a cavity (see annotated Fig.); and a quantity of particulate matter (10) disposed directly within the cavity (annotated fig. 6D shows the particulate matter (10) disposed directly within the cavity); and an outsole (14) defining a ground-contacting surface extending over an opening (see annotated Fig.) in fluid communication with the cavity (see annotated Fig.) (annotated fig. 6D shows the outsole extending over the opening, the opening being in fluid communication with the cavity; paragraph [0015], “outsole 14 serves at the bottom layer of the sole 12 and contacts the ground during normal use”). 
Attention is drawn to Lin, which teaches an analogous article of footwear. Lin teaches a sole structure (see annotated Fig.) for an article of footwear, the sole structure comprising: a midsole (51) having a cavity (see annotated Fig.); a cushioning member (40) contained within the cavity (annotated fig. 2 shows the cushioning member (40) being contained within the cavity); and an outsole (53, 531) defining a ground-contacting surface (fig. 2 shows the outsole (53, 531) defining a ground contacting surface), formed from a transparent or translucent material (col. 2 ll. 20-22, “The outsole (50) is made of a transparent material and includes a peripheral member (51) and a flat tread portion (53)”), and extending over an opening (see annotated Fig.) in fluid communication with the cavity (fig. 2 shows the outsole (53, 531) extending over the opening, the opening being in fluid communication with the cavity), and forming a portion of a sidewall of the sole structure (figs. 1 and 2 show the outsole (53, 531) forming a portion of the sidewall of the sole structure), the cushioning member (40) being visible through the outsole (53, 531) at the ground-contacting surface and at the sidewall (fig. 1 shows the cushioning member (40) being visible at the ground contacting surface and at the sidewall of the outsole (53, 531)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the first quantity of particulate matter is contained within a first compartment, the first compartment received within the first cavity so that the particulate matter remains appropriately distributed within the compartment and cavity while the sole structure is in use by the wearer, increasing comfort and support (paragraph [0054], “bottom member 5B is an elastomeric member that enables the distribution of members 8 into corners of recess 2 during a downward force, but return to a neutral position between strides. In this manner, the present invention returns to a neutral support position between each stride and increases user comfort and support,” wherein the bottom member 5B forms the compartment and is not used in the second cavity (see fig. 4)); to modify Hartmann et al. to include the teachings of Iannacone such that the outsole extends over an opening in fluid communication with the second cavity so as to keep the particular matter from spilling out of the opening; and to modify Hartmann et al. to include the teachings of Lin such that the outsole is formed of a transparent or translucent material, the second quantity of the particulate matter being visible through the outsole at the ground contacting surface and at the sidewall so as to increase the aesthetic appeal of the sole structure, especially as Hartmann et al. is silent in regards to the material of the outsole. Examiner notes that Hartmann et al. teaches the midsole being transparent, therein when modified in view of Lin as set forth above, the particulate matter would obviously be seen through the transparent outsole and midsole at the ground contacting surface and through the sidewall (Hartmann et al. paragraph [0043] “The midsole 2′ can comprise transparent regions in its side region so that the plastic bodies 5 can be seen from the outside.”).
Regarding Claim 2, Hartmann et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hartmann et al. further teaches wherein the cushioning member (see annotated Fig.) includes a second barrier member (6), the second barrier member having a first portion and a second portion extending from the first portion and covering an opening of the second cavity (paragraph [0040], “So that the plastic bodies 5 remain in the hollow space 4 during use of the shoe 1 the upper side of the midsole 2′, i.e. the access to the hollow spaces 4, is closed with a closure element 6,” wherein the first portion of the second barrier member is the portion that covers the first cavity, and the second portion of the second barrier member is the portion that covers the opening of the second cavity).
Hartmann et al. does not teach wherein the cushioning member includes a first barrier member and the second barrier member joined to the first barrier member to form the first compartment.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) having a plurality of cavities (2) arranged in series (Fig. 1 shows the cavities (2) arranged in series along the length of the sole member), the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.) (fig. 3 shows a cross section of the first cavity and fig. 4 shows a cross section of a second cavity); a cushioning member (4) including a first quantity of particulate matter (8) contained within a first compartment (4D), the first compartment (4D) received within the first cavity (see annotated Fig.); and a second quantity of the particulate matter (8) disposed directly within the second cavity (Figs. 3 and 4 show a cross section of the first and second cavities, respectively, and Fi. 3 shows a first quantity of particulate matter (8) contained within a first compartment (4d), and fig. 4 shows a second quantity of particulate matter (8) disposed directly within the second cavity). Finkelstein further teaches wherein the cushioning member (4) includes a first barrier member (5B) and a second barrier member (5A), the second barrier member (5A) having a first portion joined to the first barrier member (5B) to form the first compartment and a second portion covering an opening of the second cavity (see annotated Fig.) (Fig. 3 shows the first barrier member (5B) joined to the first portion of the second barrier member (5A) to form the first compartment, fig. 4 shows the second portion of the second barrier member covering the opening of the second cavity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the cushioning member includes a first barrier member and the second barrier member joined to the first barrier member to form the first compartment so that the particulate matter remains appropriately distributed within the compartment and cavity while the sole structure is in use by the wearer, increasing comfort and support (paragraph [0054], “bottom member 5B is an elastomeric member that enables the distribution of members 8 into corners of recess 2 during a downward force, but return to a neutral position between strides. In this manner, the present invention returns to a neutral support position between each stride and increases user comfort and support,” wherein the bottom member 5B forms the compartment and is used in the second cavity (see fig. 4)).
Regarding Claim 3, Hartmann et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. Hartmann et al. further teaches wherein the second cavity (see annotated Fig.) includes a first aperture formed in a first surface of the midsole (2’) and in communication with the second cavity (paragraph [0040], “the access to the hollow spaces 4, is closed with a closure element 6,” wherein the access is formed by the first aperture on a first, uppermost surface of the midsole (2’), as shown in annotated fig. 1, and as the access is an access to the hollow space (or second cavity) the first aperture is also in communication with the second cavity).
Regarding Claim 4, Hartmann et al. teaches all of the limitations of the sole structure of Claim 3, as discussed in the rejections above. Hartmann et al. further teaches wherein the first aperture (see annotated Fig.) is covered by the second portion (see annotated Fig.) of the second barrier member (6) (paragraph [0040], “the access to the hollow spaces 4, is closed with a closure element 6,” wherein the access is formed by the first aperture, as shown in annotated fig. 1, and the portion of the second barrier layer (6) that covers the second cavity is the second portion).
Regarding Claim 5, Hartmann et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. Hartmann et al. further teaches wherein at least one of the first cavity (see annotated Fig.) and the second cavity (see annotated Fig.) tapers in a direction away from the second barrier member (6) (annotated fig. 1 shows the second cavity tapering away from the upper edge of the cavity where the second barrier member extends (as shown in fig. 2)).
Regarding Claim 6, Hartmann et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hartmann et al. further teaches wherein the second cavity (see annotated Fig.) is disposed in a heel region of the sole structure and the first cavity (see annotated Fig.) is disposed in one of a forefoot region of the sole structure and mid-foot region of the sole structure (Annotated fig. 1 shows the second cavity being disposed in the heel region and the first cavity being disposed in the midfoot region).
Regarding Claim 7, Hartmann et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Hartmann et al. does not teach wherein the cushioning member is formed from a first material and a second material different than the first material.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) having a plurality of cavities (2) arranged in series (Fig. 1 shows the cavities (2) arranged in series along the length of the sole member), the plurality of cavities including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.) (fig. 3 shows a cross section of the first cavity and fig. 4 shows a cross section of a second cavity); a cushioning member (4) including a first quantity of particulate matter (8) contained within a first compartment (4D), the first compartment (4D) received within the first cavity (see annotated Fig.); and a second quantity of the particulate matter (8) disposed directly within the second cavity (Figs. 3 and 4 show a cross section of the first and second cavities, respectively, and Fi. 3 shows a first quantity of particulate matter (8) contained within a first compartment (4d), and fig. 4 shows a second quantity of particulate matter (8) disposed directly within the second cavity). Finkelstein further teaches wherein the cushioning member (4) is formed from a first material and a second material different than the first material (paragraph [0042], “skin members 5, (5A, 5B), may be selected from different materials,” wherein the skin members make up the first and second barrier layers of the cushioning member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the cushioning member is formed from a first material and a second material different than the first material so that different material properties can be chosen to allow maximum function of the sole structure and to fit the wearer’s needs (paragraph [0042], “skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous, elastic or non-elastic and flexible or non-flexible depending upon adaptations of the present design”).
Regarding Claim 9, Hartmann et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hartmann et al. further teaches wherein the particulate matter (5) includes foam beads (paragraph [0024] “expanded plastic foam spheres or ellipsoids are employed by use of especially E-TPU, E-TPE or EPP (for example to produce very light midsoles) which are filled in the created hollow space in the sole base body”; Claim 19 of Hartmann et al., “the plastic bodies consist of foamed plastic material”).
Regarding Claim 10, Hartmann et al. teaches an article of footwear (1) incorporating the sole structure (2) of Claim 1 (the sole structure as discussed in the rejections above) (Fig. 1 shows the article of footwear (1) including upper (3) and incorporating sole structure (2) of Claim 1).

    PNG
    media_image1.png
    541
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    848
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    351
    772
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    549
    media_image4.png
    Greyscale

Regarding Claim 11, Hartmann et al. teaches a sole structure for an article of footwear, the sole structure (2) comprising: a midsole (2’) including a plurality of cavities (4) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter disposed directly within the first cavity (paragraph [0036], “said openings are used to fill the hollow spaces (4) with plastic bodies as can be seen from Fig. 2,”, and fig. 2 shows the particulate matter disposed directly in the cavity (4), therefore it would also be directly disposed in the first cavity); and a cushioning member (see annotated Fig.) including a first portion and a second portion extending from the first portion and covering the first cavity (paragraph [0040], “So that the plastic bodies 5 remain in the hollow space 4 during use of the shoe 1 the upper side of the midsole 2′, i.e. the access to the hollow spaces 4, is closed with a closure element 6,” wherein the closure element (6) is a part of the cushioning member, and further wherein the first portion of the cushioning member is the portion that covers the opening of the first cavity, and the second portion of the cushioning member is the portion that covers the second cavity); and an outsole (2’’) defining a ground-contacting surface (Fig. 1 shows the outsole (2’’) defining a ground contacting surface) and forming a sidewall of the sole structure (fig. 1 shows the outsole (2’’) forming a sidewall of the sole structure).
Hartmann et al. does not teach the cushioning member including the first portion having at least one compartment containing a second quantity of particulate matter and disposed within the second cavity and the outsole being formed from a transparent or translucent material, and extending over an opening in fluid communication with the first cavity, the first quantity of particulate matter being visible through the outsole at the ground-contacting surface and through the sidewall.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) including a plurality of cavities (2) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter (8) disposed directly within the first cavity; and a cushioning member (4) including (i) a first portion (4D) having at least one compartment (see annotated Fig.) containing a second quantity of particulate matter (8) and disposed within the second cavity, and (ii) a second portion (4C) covering the first cavity (Figs. 3 and 4 show a cross section of the second and first cavities, respectively, and Fig. 3 shows a second quantity of particulate matter (8) contained within a compartment  formed by a first portion (4D) of the cushioning member, and fig. 4 shows a first quantity of particulate matter (8) disposed directly within the first cavity which is covered by the second portion (4C) of the cushioning member).
Attention is drawn to Iannacone, which teaches an analogous article of footwear. Iannacone teaches a sole structure (30) for an article of footwear, the sole structure (30) comprising: a midsole (32) having a cavity (see annotated Fig.); and a quantity of particulate matter (10) disposed directly within the cavity (annotated fig. 6D shows the particulate matter (10) disposed directly within the cavity); and an outsole (14) defining a ground-contacting surface extending over an opening (see annotated Fig.) in fluid communication with the cavity (see annotated Fig.) (annotated fig. 6D shows the outsole extending over the opening, the opening being in fluid communication with the cavity; paragraph [0015], “outsole 14 serves at the bottom layer of the sole 12 and contacts the ground during normal use”).
Attention is drawn to Lin, which teaches an analogous article of footwear. Lin teaches a sole structure (see annotated Fig.) for an article of footwear, the sole structure comprising: a midsole (51) including a cavity (see annotated Fig.); a cushioning member (40) disposed within the cavity (annotated fig. 2 shows the cushioning member (40) being disposed within the cavity); and an outsole (53, 531) defining a ground-contacting surface (fig. 2 shows the outsole (53, 531) defining a ground contacting surface), formed from a transparent or translucent material (col. 2 ll. 20-22, “The outsole (50) is made of a transparent material and includes a peripheral member (51) and a flat tread portion (53)”), and extending over an opening (see annotated Fig.) in fluid communication with the cavity (fig. 2 shows the outsole (53, 531) extending over the opening, the opening being in fluid communication with the cavity), and forming a portion of a sidewall of the sole structure (figs. 1 and 2 show the outsole (53, 531) forming a portion of the sidewall of the sole structure), the cushioning member (40) being visible through the outsole (53, 531) at the ground-contacting surface and at the sidewall (fig. 1 shows the cushioning member (40) being visible at the ground contacting surface and at the sidewall of the outsole (53, 531)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the cushioning member includes the first portion having at least one compartment containing a second quantity of particulate matter and disposed within the second cavity so that the particulate matter remains appropriately distributed within the compartment and cavity while the sole structure is in use by the wearer, increasing comfort and support (paragraph [0054], “bottom member 5B is an elastomeric member that enables the distribution of members 8 into corners of recess 2 during a downward force, but return to a neutral position between strides. In this manner, the present invention returns to a neutral support position between each stride and increases user comfort and support,” wherein the bottom member 5B forms the compartment and is used in the second cavity (see fig. 4)); to modify Hartmann et al. to include the teachings of Iannacone such that the outsole extends over an opening in fluid communication with the second cavity so as to keep the particular matter from spilling out of the cavity through the opening; and to modify Hartmann et al. to include the teachings of Lin such that the outsole is formed of a transparent or translucent material, the second quantity of the particulate matter being visible through the outsole at the ground contacting surface and at the sidewall so as to increase the aesthetic appeal of the sole structure so as to increase the aesthetic appeal of the sole structure (paragraph [0031]-[0032], “If of a TPU material, the outsole 24 and toe bumper 26 remain at least partially transparent even when dyed one or more colors. By use of a TPU outsole 24 and/or toe bumper 26, a variety of different aesthetic options can be achieved”), especially as Hartmann et al. is silent in regards to the material of the outsole. Examiner notes that Hartmann et al. teaches the midsole being transparent, therein when modified in view of Lin as set forth above, the particulate matter would obviously be seen through the transparent outsole and midsole at the ground contacting surface and through the sidewall (Hartmann et al. paragraph [0043] “The midsole 2′ can comprise transparent regions in its side region so that the plastic bodies 5 can be seen from the outside.”).
Regarding Claim 12, Hartmann et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Hartmann et al. further teaches wherein the first portion of the cushioning member includes a second barrier member (6), the second portion of the cushioning member including the second barrier member (6) (paragraph [0040], “So that the plastic bodies 5 remain in the hollow space 4 during use of the shoe 1 the upper side of the midsole 2′, i.e. the access to the hollow spaces 4, is closed with a closure element 6,” wherein the first portion of the second barrier member (6) is the portion that covers the opening of the first cavity, and the second portion of the second barrier member (6) is the portion that covers the second cavity).
Hartmann et al. does not teach a first barrier member attached to the second barrier member to define the at least one compartment.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) including a plurality of cavities (2) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter (8) disposed directly within the first cavity; and a cushioning member (4) including (i) a first portion (4D) having at least one compartment (see annotated Fig.) containing a second quantity of particulate matter (8) and disposed within the second cavity, and (ii) a second portion (4C) covering the first cavity (Figs. 3 and 4 show a cross section of the second and first cavities, respectively, and Fig. 3 shows a second quantity of particulate matter (8) contained within a compartment, and fig. 4 shows a first quantity of particulate matter (8) disposed directly within the first cavity). Finkelstein further teaches wherein the first portion (4D) of the cushioning member (4) includes a first barrier member (5B) and a second barrier member (5A) attached to the first barrier member (5B) to define the at least one compartment, the second portion (4C) of the cushioning member (4) including the second barrier member (5A) (Fig. 3 shows the first portion (4D) having the first barrier member (5B) joined to the first portion of the second barrier member (5A) to define the first compartment, fig. 4 shows the second portion (4C) of the cushioning member including second barrier member (5A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that a first barrier member is attached to the second barrier member to define the at least one compartment so that the particulate matter remains appropriately distributed within the compartment and cavity while the sole structure is in use by the wearer, increasing comfort and support (paragraph [0054], “bottom member 5B is an elastomeric member that enables the distribution of members 8 into corners of recess 2 during a downward force, but return to a neutral position between strides. In this manner, the present invention returns to a neutral support position between each stride and increases user comfort and support,” wherein the bottom member 5B forms the compartment and is used in the second cavity (see fig. 4)). 
Regarding Claim 13, Hartmann et al. teaches all of the limitations of the sole structure of Claim 12, as discussed in the rejections above. Hartmann et al. further teaches wherein the first cavity includes a first aperture formed in a first surface of the midsole (2’) and in communication with the second cavity (paragraph [0040], “the access to the hollow spaces 4, is closed with a closure element 6,” wherein the access is formed by the first aperture on a first, uppermost surface of the midsole (2’), as shown in annotated fig. 1, and as the access is an access to the hollow space (or second cavity) the first aperture is also in communication with the second cavity).
Regarding Claim 14, Hartmann et al. teaches all of the limitations of the sole structure of Claim 13, as discussed in the rejections above. Hartmann et al. further teaches wherein the first aperture (see annotated Fig.) is covered by the second portion (see annotated Fig.) of the cushioning member (paragraph [0040], “the access to the hollow spaces 4, is closed with a closure element 6,” wherein the access is formed by the first aperture, as shown in annotated fig. 1, and wherein the cushioning member incudes the second barrier member, and the portion of the second barrier layer (6) that covers the second cavity is the second portion of the cushioning member).
Regarding Claim 15, Hartmann et al. teaches all of the limitations of the sole structure of Claim 12, as discussed in the rejections above. Hartmann et al. further teaches wherein at least one of the first cavity (see annotated Fig.) and the second cavity (see annotated Fig.) tapers in a direction away from the second barrier member (6) (Annotated fig. 1 shows the first cavity tapering away from the upper edge of the cavity where the second barrier member extends (as shown in Fig. 2)).
Regarding Claim 16, Hartmann et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Hartmann et al. further teaches wherein the first cavity (see annotated Fig.) is disposed in a heel region and the second cavity (see annotated Fig.) is disposed in one of a forefoot region of the sole structure and mid-foot region of the sole structure (Annotated fig. 1 shows the first cavity being disposed in the heel region and the second cavity being disposed in the midfoot region).
Regarding Claim 17, Hartmann et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. 
Hartmann et al. does not teach wherein the cushioning member is formed from a first material and a second material different than the first material.
Attention is drawn to Finkelstein, which teaches an analogous article of footwear. Finkelstein teaches a sole structure for an article of footwear, the sole structure comprising: a midsole (1) including a plurality of cavities (2) including a first cavity (see annotated Fig.) and a second cavity (see annotated Fig.); a first quantity of particulate matter (8) disposed directly within the first cavity; and a cushioning member (4) including (i) a first portion (5A) having at least one compartment (4D) containing a second quantity of particulate matter (8) and disposed within the second cavity, and (ii) a second portion (5A) covering the first cavity (Figs. 3 and 4 show a cross section of the second and first cavities, respectively, and Fig. 3 shows a second quantity of particulate matter (8) contained within a compartment (4d), and fig. 4 shows a first quantity of particulate matter (8) disposed directly within the first cavity). Finkelstein further teaches wherein the cushioning member (4) is formed from a first material and a second material different than the first material (paragraph [0042], “skin members 5, (5A, 5B), may be selected from different materials,” wherein the skin members make up the first and second barrier layers of the cushioning member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Finkelstein such that the cushioning member is formed from a first material and a second material different than the first material so that different material properties can be chosen to allow maximum function of the sole structure and to fit the wearer’s needs (paragraph [0042], “skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous, elastic or non-elastic and flexible or non-flexible depending upon adaptations of the present design”).
Regarding Claim 19, Hartmann et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Hartmann et al. further teaches wherein the particulate matter (5) includes foam beads (paragraph [0024] “expanded plastic foam spheres or ellipsoids are employed by use of especially E-TPU, E-TPE or EPP (for example to produce very light midsoles) which are filled in the created hollow space in the sole base body”; Claim 19 of Hartmann et al., “the plastic bodies consist of foamed plastic material”).
Regarding Claim 20, Hartmann et al. teaches an article of footwear (1) incorporating the sole structure (2) of Claim 11 (the sole structure as discussed in the rejections above) (Fig. 1 shows the article of footwear (1) including upper (3) and incorporating sole structure (2) of Claim 1).

    PNG
    media_image5.png
    541
    909
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    460
    944
    media_image6.png
    Greyscale

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2018/0352900) in view of Finkelstein (US 2006/0010717), Iannacone (US 2005/0150132) and Lin (US 5222311), and further in view of Issler (US 2007/0051018).
Regarding Claim 8, Hartmann et al. teaches all of the limitations of the sole structure of Claim 7, as discussed in the rejections above. Hartmann teaches wherein a first material is a polymer (paragraph [0041], “In the embodiment according to FIG. 2 it can be seen that therefore a thin plastic foil is provided which can be glued at the upper side of the midsole 2′ to prevent the plastic bodies 5 from falling out of the hollow space 4. Then, in the embodiment the insole 7 is placed onto the plastic foil 6,” wherein the second barrier member (6) makes up part of the cushioning member, and plastic is obviously a polymer).
Hartmann et al. does not teach wherein the second material is spandex.
Attention is drawn to Issler which teaches an article of footwear with a cushioning member. Issler teaches that spandex is suitable for forming a cushioning member (paragraph [0051], “hence, a stretchable material such as cloth or spandex may be utilized to contain a gel”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Issler such that the second material is spandex as the use of polymers and spandex are known in the art for this intended use and would only produce the typical results of a cushioning member having flexibility (paragraph [0052], “second chamber 62 may not necessitate a material that is particularly leak resistant if flexibility is more desire. Hence, a stretchable material such as cloth or spandex may be utilized”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 18, Hartmann et al. teaches all of the limitations of the sole structure of Claim 17, as discussed in the rejections above. Hartmann teaches wherein a first material is a polymer (paragraph [0041], “In the embodiment according to FIG. 2 it can be seen that therefore a thin plastic foil is provided which can be glued at the upper side of the midsole 2′ to prevent the plastic bodies 5 from falling out of the hollow space 4. Then, in the embodiment the insole 7 is placed onto the plastic foil 6,” wherein the second barrier member (6) makes up part of the cushioning member, and plastic is obviously a polymer).
Hartmann et al. does not teach wherein the second material is spandex.
Attention is drawn to Issler which teaches an article of footwear with a cushioning member. Issler teaches that spandex is suitable for forming a cushioning member (paragraph [0051], “hence, a stretchable material such as cloth or spandex may be utilized to contain a gel”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann et al. to include the teachings of Issler such that the second material is spandex as the use of polymers and spandex are known in the art for this intended use and would only produce the typical results of a cushioning member having flexibility (paragraph [0052], “second chamber 62 may not necessitate a material that is particularly leak resistant if flexibility is more desire. Hence, a stretchable material such as cloth or spandex may be utilized”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claims 1-7, 9-17, 19, and 20 in view of Hartmann et al. Finkelstein, Iannacone, and Marshall et al. and the 35 U.S.C. 103 rejection of Claims 8 and 18 in view of Hartmann et al, Finkelstein, Iannacone, Marshall et al., and Issler, Applicant submits that none of the prior art of record teaches an outsole that extends over an opening in fluid communication with a cavity and forms a portion of a sidewall of the sole structure. However, such argument is moot in view of the new ground of rejection as set forth above in view of Hartmann et al, Finkelstein, Iannacone, and Lin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (US 7841108) teaches a sole structure having a transparent outsole that forms a portion of the sidewall of the sole structure, allowing a cushioning member to be view through the sidewall and a ground engaging surface of the outsole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732    


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732